DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12/28/2021 have been fully considered but they are not persuasive.
Applicant’s amendments have altered the scope of the claimed invention.  Any new grounds of rejection presented below are necessitated by this amendment.  Accordingly, this action is made final.
Applicant argues (see Remarks pg. 5-6) that Huang does not teach selecting a derivation to compute a predictive quantization parameter “from multiple candidate derivations” as recited in claim 14.  The examiner respectfully disagrees.  Huang discloses that a derivation for computing a predictive QP is based on whether the partition structure for a chroma block is the same as (i.e. single tree), or different from (i.e. dual tree), that of the luma block.  Please refer to [0017] and [0064], which describe that a derivation from a co-located luma block is only selected when dual tree partitioning is used.  Otherwise, the QP is derived based on a neighboring block – see [0042] and [0056], for example.  Therefore Huang discloses multiple candidate derivations for computing the predictive values – that of neighboring and co-located luma blocks.  The examiner submits that the broadest reasonable interpretation of this claim language, especially in light of claim 19’s recitation of what these derivations are, is anticipated by the above-described disclosure of Huang.
Applicant argues (Remarks pg. 6) that Huang does not disclose that the second QP is computed based on a predictive QP and an offset value.  The examiner respectfully disagrees.  Huang teaches that the QP for a chroma block is derived according to the co-located luma block’s delta QP and a signalled chroma QP offset.  As described in [0040], a QP is computed using a reference QP and the delta QP.  In the context of the dual tree partition described in [0064], this computed QP is the equivalent of the claimed “predictive” QP, as the QP of the chroma block is predicted from that of the luma block.  The final QP for the chroma block is computed using the computed (predictive) QP plus the chroma QP offset.  Therefore it is respectfully submitted that Huang anticipates this language in claim 14.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 19 recites that “the identified partitioning scheme is the single tree partitioning scheme.”  However, the claim later recites that “when the identified partitioning scheme is the dual tree partitioning scheme.”  It is not clear from this language if the partitioning scheme must be single tree, or if it is possible for it to also be dual tree.  As both partitioning schemes cannot occur simultaneously, the scope of this language is unclear.
Claim 20 is likewise indefinite, as it is not clear if the partitioning scheme must be single tree, as recited in limitations inherited from claim 19, or if it may also be dual tree.  As a result, it is not clear if the limitations relating to dual tree partitioning are ever to be performed.
It is also noted that if the possibility exists for the partitioning scheme in claims 19 and 20 to be either single tree or dual tree, the issue of conditional limitations that was described in the previous Office action equally applies to these claims.  See the note on “Claim Interpretation” on pages 2-4 of the previous action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 14-16 and 19-27 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Huang et al., US Pub No. 20200322602.

As to claim 14 Huang discloses a method of decoding a current video block in a video picture, the method comprising: 
determining whether a partitioning scheme that is used to partition the current video block  is a single tree partitioning that uses one partitioning for both luma and chroma color components of the current video block or a dual tree partitioning that uses two different partitionings for the luma color component of the current video block and the chroma color component of the current video block ([0017], [0064] – it is determined if luma and chroma are partitioned using the same (single tree) or different (double tree) structures); 
based on whether the determined partitioning scheme is single tree partitioning or dual tree partitioning, selecting one derivation to compute a first predictive quantization parameter for the current video block from a plurality of candidate derivations for computing the first predictive quantization parameter ([0017], [0064] – when separate partitioning structures are used for luma and chroma, a QP from a co-located block (a derivation) is selected); 
computing a second quantization parameter for the current video block based at least in part on the computed first predictive quantization parameter and an offset value ([0064] – the QP is computed based on the co-located QP and a QP shift value); and 
using the computed second quantization parameter to decode the current video block ([0073]).  

As to claim 15 Huang discloses performing a quantization operation on values associated with the current video block using the computed second quantization parameter ([0072] – inverse quantization (a quantization operation) is performed based on the computed QP).  

As to claim 16 Huang discloses that using the computed second quantization parameter comprises performing an inverse quantization operation on values associated with the current video block using the computed second quantization parameter ([0072]).  

As to claim 19 Huang discloses that the first predictive quantization parameter and second quantization parameter are computed for a particular color component; the identified partitioning scheme is the single tree partitioning scheme; based on the identified partitioning scheme being the single tree partitioning scheme, the selected derivation is a first derivation that is used compute the first predictive quantization parameter ([0042], [0056], and [0064] – derivation is different for single tree partitioning than for double tree); and when the identified partitioning scheme is the dual tree partitioning scheme, a second derivation is selected to be used to compute the first predictive quantization parameter ([0017], [0064]).  

As to claim 20 Huang discloses that the selected derivation is the first derivation based on the single tree partitioning scheme being identified as the partitioning scheme for the current video block and for a reference video block that is used for encoding the current video block; and when the identified partitioning scheme is the dual tree partitioning scheme for the current video block and a single tree partitioning scheme is identified for the reference video block, the second derivation is selected ([0016]-[0017], [0042], [0056], [0064]-[0068]).  

As to claim 21 Huang discloses that the reference video block is a neighboring coded video block ([0042], [0064]).  

As to claim 22 Huang discloses that the neighboring coded video block is a video block to the left of the current video block in the current picture that includes the neighboring and current video blocks ([0042]).  

As to claim 23 Huang discloses that the neighboring coded video block is a video block above the current video block in the current picture that includes the neighboring and current video blocks ([0042]).  

As to claim 24 Huang discloses that the reference video block is a last coded video block in the current picture that includes the neighboring and current video blocks ([0042], [0056]).   

As to claim 25 Huang discloses that the first derivation uses at least one equation not used by the second derivation ([0064]-[0068] – the selection of derivation is different for both instances, thus will use different calculations).  

As to claim 26 Huang discloses that the computed first and second quantization parameters are first and second quantization parameters for a luma color component of the current video block ([0017], [0064]).  

As to claim 27 Huang discloses that the computed first and second quantization parameters are first and second quantization parameters for a chroma color component of the current video block ([0065]).  


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HANCE whose telephone number is (571)270-5319. The examiner can normally be reached M-F 11:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on (571) 272-3982. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT J HANCE/           Primary Examiner, Art Unit 2423